Citation Nr: 1737085	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  10-40 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the left foot with pes planovalgus deformity, to include degenerative changes of the left big toe. 

2.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the right foot with pes planovalgus deformity, to include degenerative changes of the right big toe.

3.  Entitlement to an extension of a temporary total disability rating based on convalescence following left foot surgery after November 1, 2010.

4.  Entitlement to an evaluation in excess of 10 percent for sinusitis.

5.  Entitlement to an effective date prior to April 21, 2008, for the grant of service connection for sinusitis. 

6.  Entitlement to an evaluation in excess of 30 percent for dizziness and equilibrium problems. 
7.  Entitlement to service connection for gum disease, to include as secondary to hypertension/medication for cardiomyopathy. 

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the service-connected disabilities. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 through September 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Testimony was received from the Veteran during a May 2011 Board hearing held at the Board's Central Office in Washington, D.C.  A transcript of that testimony is associated with the claims file.

The appeal was previously remanded by the Board in October 2012 and May 2015 for additional evidentiary development.

The issues of entitlement to an evaluation in excess of 10 percent for sinusitis; entitlement to an effective date prior to April 21, 2008, for the grant of service connection for sinusitis; entitlement to a TDIU; entitlement to service connection for gum disease, to include as secondary to hypertension/medication for cardiomyopathy; and, entitlement to an evaluation in excess of 30 percent for dizziness and equilibrium problems, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran failed, without good cause, to report for the requested VA compensation examinations necessary to decide his increased rating claims and his claim for a temporary total disability rating based on convalescence following left foot surgery after November 1, 2010.  


CONCLUSIONS OF LAW

1.  Entitlement to an increased disability rating for degenerative arthritis of the left foot with pes planovalgus deformity, to include degenerative changes of the left big toe, currently evaluated as 20 percent disabling, is denied on the basis of failure to report for VA medical examinations.  38 C.F.R. § 3.655(a), (b) (2016); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  Entitlement to an increased disability rating for degenerative arthritis of the right foot with pes planovalgus deformity, to include degenerative changes of the right big toe, currently evaluated as 20 percent disabling, is denied on the basis of failure to report for VA medical examinations.  38 C.F.R. § 3.655(a), (b) (2016); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  Entitlement to an extension of a temporary total disability rating based on convalescence following left foot surgery after November 1, 2010, is denied on the basis of failure to report for VA medical examinations.  38 C.F.R. § 3.655(a), (b) (2016); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Board may proceed with the appeal without reviewing the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  The United States Court of Appeals for Veterans Claims (Court) has held that, in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Court also held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  Thus, the VCAA does not need to be discussed.

II.  Analysis

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. 
§ 3.655(c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a scheduled medical examination, without good cause, a claim for an increase and/or a reopened claim for a benefit which was previously disallowed shall be denied without a review of the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655. 

The Court has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly  v. Derwinski, 1 Vet. App. 566 (1991).  The Court has held, however, that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Id.

In May 2015, the Board remanded the Veteran's claims for increased evaluations for his bilateral foot disabilities and temporary total disability rating to afford him with a VA examination.  The Veteran was informed that a failure to report for his examination could serve as a basis for denial pursuant to 38 C.F.R. § 3.655(a),(b).

In June 2016, the AOJ scheduled the Veteran for a VA examination.

In a June 2016 letter, the Veteran declined the VA examination. 

The Board has reviewed the record, and finds that the current evidence of record is insufficient to properly evaluate the claims.  The Board is satisfied that the Veteran received notices of the examinations and failed to report to the scheduled VA examination without good cause.  See 38 C.F.R. § 3.655.  Therefore, the claims must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the left foot with pes planovalgus deformity, to include degenerative changes of the left big toe is denied, as a matter of law. 

Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the right foot with pes planovalgus deformity, to include degenerative changes of the right big toe is denied, as a matter of law.

Entitlement to an extension of a temporary total disability rating based on convalescence following left foot surgery after November 1, 2010, is denied, as a matter of law.

REMAND

In his March 2016 VA Form 9, the Veteran requested a Board videoconference hearing regarding the issues of entitlement to an evaluation in excess of 10 percent for sinusitis; entitlement to an effective date prior to April 21, 2008, for the grant of service connection for sinusitis; and, entitlement to an evaluation in excess of 30 percent for dizziness and equilibrium problems. 

In a June 2016 letter, the Veteran declined to appear for a VA dental examination.  Post-service records from the Veteran's private dentist, W.S.N., Jr., dated from 2008 through 2013 through 2013 document ongoing and chronic periodontitis with gingival hyperplasia.  In a July 2010 opinion, W.S.N., Jr. opined that the Veteran's condition was possibly aggravated by calcium channel blocker medications that were used to control his service-connected hypertension.  The July 2010 opinion is inadequate as W.S.N., Jr. only found that it was possible.  Therefore, the opinion is speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Based upon the forgoing, a remand is necessary to obtain a medical opinion to determine the etiological relationship between the Veteran's chronic periodontitis with gingival hyperplasia and the medication used to treat the Veteran's service-connected disabilities.

The adjudication of the remanded claims could affect the outcome of his claim for a TDIU.  Therefore, the Board must defer the adjudication of this TDIU claim as the issues are inextricably intertwined.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should schedule the Veteran for a videoconference hearing before a member of the Board addressing his claims of entitlement to an evaluation in excess of 10 percent for sinusitis; entitlement to an effective date prior to April 21, 2008, for the grant of service connection for sinusitis; and, entitlement to an evaluation in excess of 30 percent for dizziness and equilibrium problems. 

2.  Obtain a VA medical opinion to address the etiology of the Veteran's chronic periodontitis with gingival hyperplasia.  The VA examiner must be given access to the Veteran's electronic claims record.  The VA examiner must address the following:

Is it at least as likely as not that the Veteran's  chronic periodontitis with gingival hyperplasia was (1) caused by or (2) aggravated beyond its natural progression by his service-connected hypertension/medication for cardiomyopathy?

The VA examiner must address the July 2010 opinion from W.S.N. Jr.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.

3.  After completion of the above development, the Veteran's claims of entitlement to a TDIU and entitlement to service connection for gum disease, to include as secondary to hypertension/medication for cardiomyopathy, should be readjudicated.  If the determinations remain adverse to him, he should be furnished with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


